Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 8 (and, thus, their respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 claim the following limitations: “wherein the first permission process and the second permission process are performed in parallel.”
After carefully reviewing the applicant’s specification, original disclosure, and calling the applicant for an on-the-spot interview to clarify the claim limitation “in wherein the first permission process and the second permission process are performed in parallel” is not realized in the original disclosure. According to the applicant’s explanation, the claimed “parallel” is disclosed in figures [0041, 42] and figure 5. Furthermore, the applicant asserts the claimed “in parallel” is derived from the term “tandem” as found in the specification.   
However, reviewing figure 5A, it appears the operations of “steering lock release” is followed by “immobilizer deactivation,” are taking place sequentially. Furthermore, the specification at [0032] discloses “The fingerprint authentication ECU 40 performs fingerprint authentication processing in tandem with the vehicle activation processing by the verification ECU 12.”  
Per Merriam-Webster’s online dictionary, “tandem,” as used in an adjective means “consisting of things or having parts arranged one behind the other.” As an adverb, “one after or behind another.” 
Thus, per Merriam’s dictionary, it appears the cooperation of the first and second permissions are done in a serially, that is, the first and second permission operations are happening one following the other, and not “in parallel” operation as the amendment and the applicant’s interview response suggests. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 and Fabre, U.S. 20190/0226245.
	On claim 1, Yuhara cites (except as indicated):  
A vehicular authentication device, comprising:
a first processor (figure 3, cpu 32) configured to perform a first permission process to permit release of a steering lock of a vehicle with a verification of key information of the vehicle has been performed successfully (figure 9, authentication S402 leads to the S403, unlocking of the doors); and 
a second processor configured to, in a case in which the steering lock has been released by the first permission process, perform a second permission process to permit deactivation of an immobilizer of the vehicle based on a successful verification of biometric information by the second processor ([0082] the CPU 51 executes the second biometric authenticating process (step 507) by applying a biometric information acquired by the biometric information acquiring unit and a pieces of biometric information stored 
Regarding the excepted: “perform a first permission to permit release of a steering lock of a vehicle in a case in which a verification of key information of the vehicle has been performed successfully,” Yuhara, as above, discloses an embodiment involving the operation an access of a vehicle. As shown above, the authentication process disclosed in figure 9 includes unlocking of doors of a vehicle. Yuhara doesn’t discloses the authentication process that includes releasing of a steering lock of a vehicle. 
In the similar art of system authentication and identification, Hirono, [0182], discloses an embodiment in which smartphones or other authentication devices are utilized to, among other things, unlock a door or a steering wheel for a vehicle. 
It would have been obvious at the time the claimed invention was filed to substitute the step of unlocking a door of a vehicle with unlocking a steering wheel of a vehicle. 
Yuhara includes a known security embodiment involving authentication and validation for entering into a vehicle that includes unlocking the vehicle door and unsetting (or disabling) the vehicle’s immobilizer while Hirono discloses authentication processes that are used to unlock doors or steering wheels of a vehicle. 
Thus one of ordinary skill in the art would have substituted the known embodiment of Hirono into the authentication and access feature of Yuhara and the results of the substation would have predicted the claimed invention. 
second processor,” Yuhara, above, discloses the use of one processor, cpu 32. Yuhara doesn’t disclose a “second processor.” However, it would have been obvious at the time the claimed invention was filed to include a second processor in Yuhara such that the claimed invention is disclosed. 
Unless a second processor provides something new and unexpected, making a plurality of an element isn’t considered to be patentably distinct from the prior art if the prior art otherwise functionally carries out the same functions using a single element as the invention equipped with a plurality of elements. MPEP 2144.04 “VI. B. Duplication of Parts.”
Regarding the excepted: “wherein the first permission process and the second permission process are performed in parallel,” neither Yuhara nor Hirono disclose these features. 
In the same art of vehicle security, Fabre discloses that upon authentication of a digital key, a simultaneous deactivation signal follows, to include the opening of access to the compartments within the vehicle. The cited “simultaneous” is taken to be synonymous with the claimed “in parallel.” 
It would have been obvious at the time the claimed invention was filed to modify Yuhara and Hirono using the features outlined in Fabre to formulate an embodiment wherein a simultaneous permission process is carried out. Fabre discloses performing simultaneous openings of different compartments in a vehicle. Thus, one of ordinary skill in the art would have used this process to allow for unlocking a vehicle steering column and removing the vehicle disabling features are disclosed earlier for faster operation. 

The vehicular authentication device of claim 1, wherein, in the first permission process, the release of the steering lock is permitted in a case in which the successful key information verification is performed inside a cabin of the vehicle.
In the rejection of claim 1, Yuhara and Hirono discloses an embodiment wherein in an alternative embodiment described in [0182] wherein the unlocking apparatus for the door or the steering wheel includes using a smartphone or table terminal, both items which are known to be mobile. Neither Yuhara nor Hirono disclose performing successful key information from inside the cabin of the vehicle. 
However, it would have been obvious at the time the claimed invention was filed to try and include unlocking the steering from the inside of the cabin of the vehicle as claimed. 
The cited smartphone discussed in Hirono is a mobile and compact device, and thus, due to its portable nature, lends itself to operating anywhere from inside or outside of the cabin of the vehicle. Thus, unlocking of the vehicle’s steering from within or without the cabin would be the likely two choices one of ordinary skill in the art would be faced when getting ready to use the vehicle. Thus, these two choices represent the limited number of possibilities one of ordinary skill in the art would have used to arrive at the claimed invention. MPEP 2141, “I. The KSR Decision and Principles of the Law of Obviousness,” (see “obvious to try”). 

On claim 3, Yuhara cites except:    
an activation switch of the vehicle in a case in which the key information verification has been successfully performed. In the similar art of vehicular security, Hirono, [0182], discloses an embodiment wherein the unlocking apparatus for the door or the steering wheel includes using a smartphone or table terminal. 
It would have been obvious at the time the claimed invention was filed to include into Yuhara the claimed “activation switch” based on the embodiment disclosed in Hirono. 
Hirono’s embodiment includes using a smartphone or tablet to unlock the vehicle’s steering wheel. While not a “switch” per se, Hirono’s embodiment includes a “switch-like” function wherein upon the user authenticating himself to the vehicle’s security system, the steering wheel is unlocked. In short, this is a “switch.” 
Thus one of ordinary skill in the art would have carried out the claimed invention using the features disclosed in Hirono to construct a “switch” with a likelihood of success. 

On claim 4, Yuhara and Hirono cite:    
The vehicular authentication device of claim 1, wherein the second processor is configured to start processing to verify the biometric information against registered biometric information, which has been registered in advance, upon acquisition of the biometric information. See the rejection of claim 1 which includes citations reading upon claim 4. 


On claim 6, Yuhara cites:    
The vehicular authentication device of claim 1, wherein the biometric information comprises fingerprint information. [0053] and figure 2, acquiring unit 25. 

On claim 8, Yuhara, Hirono, and Fabre cites:
A vehicular authentication method, comprising:
by a first processor:
performing a first permission process to permit release of a steering lock of a vehicle in a case in which a verification of key in formation of the vehicle has been performed successfully; and
by a second processor, in a case in which the steering lock has been released by the first permission process, performing a second permission process to permit deactivation of an immobilizer of the vehicle based on a successful verification of biometric information, wherein the first permission process and the second permission process are performed in parallel.
See the rejection of claim 1 which the discloses the same or similar subject matter as indicated in claim 8 and claim 8 is thus rejected for the same reasons as articulated in the rejection of claim 1. 


The vehicular authentication method of claim 8, wherein, in the first permission process, the release of the steering lock is permitted in a case in which the successful key information verification is performed inside a cabin of the vehicle.
See the rejection of claim 2 which the discloses the same or similar subject matter as indicated in claim 9 and claim 9 is thus rejected for the same reasons as articulated in the rejection of claim 2. 

	On claim 10, Yuhara and Hirono cites:    
The vehicular authentication method of claim 8, wherein, in the first permission process, the release of the steering lock is permitted based on an operation of an activation switch of the vehicle in a case in which the key information verification has been successfully performed.
See the rejection of claim 3 which the discloses the same or similar subject matter as indicated in claim 10 and claim 10 is thus rejected for the same reasons as articulated in the rejection of claim 3. 

On claim 11, Yuhara and Hirono cites:    
The vehicular authentication method of claim 8, wherein the second processor is configured to start processing to verify the biometric information against registered biometric information, which has been registered in advance, upon acquisition of the biometric information.
See the rejection of claim 4 which includes citations reading upon claim 11. 


On claim 13, Yuhara cites:    
The vehicular authentication method of claim 8, wherein the biometric information comprises fingerprint information. [0053] and figure 2, acquiring unit 25.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 Fabre, U.S. 2019/00262245, and Kawamura et al, U.S. 2018/0105137.
On claim 5, Yuhara and Hirono discloses excepted as indicated:    
The vehicular authentication device of claim 1, wherein, in the second permission process, in a case in which the verification of the biometric information by the second processor has failed, the failure of the verification of the biometric information is displayed on a display.
Yuhara and Hirono, as discussed in the rejection of claim 1, discloses a feature wherein biometric inputs are used to validate the identity of a user to unlock the steering wheel of a vehicle. Neither Yuhara nor Hirono discloses a feature of displaying the failure of the verification of the biometric information. 
In the same art of vehicle security, Kawamura, [0028], discloses an embodiment wherein non-accomplishment notification units 34 that issue notifications indicate that the biometric authentication has not been accomplished when the biometric 
It would have been obvious at the time the claimed invention was filed to modify Yuhara and Hirono’s embodiment using Kawamura’s non-accomplishment notification unit to indicate to the user of a failed biometric verification. 
Kawamura discloses a known embodiment to inform the user his biometric information failed to authenticate itself to the vehicle security system. One of ordinary skill in the art would have included such a feature to allow the user to correct the security issues. 
Furthermore, while Kawamura discloses using a notification that uses sound and vibration (see figure 5) and not the claimed “display,” the purpose of the indication is to inform the user. Thus, although the reference indicates using “sound and vibration” to inform the user of a non-accomplishment, the Examiner asserts using a visible display, such as an LED, LCD, or other visible means of indicating the “non-accomplishment” would be a known alternative embodiment to the cited “sound and vibration” disclosed in Kawamura. One of ordinary skill in the art would have included a lighted display as described above as an additional visible means to confirm the “non-accomplishment” condition. 
The Examiner asserts alternative means of informing a user of an event include known sound/vibration elements as well as visible elements, such as screen displays, LEDs, LCDs, lamps, and the like. These visible elements are well-known alternative 

On claim 12, Yuhara, Hirono, and Kawamura cites:
The vehicular authentication method of claim 8, wherein, in the second permission process, in a case in which the verification of the biometric information by the second processor has failed, the failure of the verification of the biometric information is displayed on a display.
See the rejection of claim 5 which the discloses the same or similar subject matter as indicated in claim 12 and claim 12 is thus rejected for the same reasons as articulated in the rejection of claim 5. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 and Fabre, U.S. 2019/0226245 and Todd et al., U.S. 2015/0066238. 
On claim 7, Yuhara and Hirono cites except:    
The vehicular authentication device of claim 6, wherein a fingerprint sensor that acquires the fingerprint information is provided at an activation switch of the vehicle.
Yuhara, as previously indicated, includes an acquiring unit 25 used to obtain fingerprint identification of a user. But unit 25 isn’t said to be included in a start switch. 
In the same art of vehicle security systems, Todd, Abstract and figure 1, discloses a push-to-start-switch using the driver’s finger for the biometric input. 

One of ordinary skill in the art would have substituted Todd’s known biometric start switch into Yuhara and Hirono’s vehicle and the results of the embodiment would have the convenience of simplified and combined identification and start switch as is known in the art. 
Response to Applicant’s Arguments 
The applicant’s arguments with respect to the rejection of amended claim 1 has been carefully reviewed. However, the amended limitations “wherein the first permission process and the second permission process are performed in parallel” were not previously examined in the previous Office Actions and thus, the arguments are moot in view of the amended limitations which require a new search and consideration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683